Order entered September 1, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              Nos. 05-20-00627-CV,
                                05-20-00628-CV

                  IN RE GBENGA M. FUNMILAYO, Relator

           Original Proceeding from the County Court at Law No. 7
                            Collin County, Texas
           Trial Court Cause Nos. 007-02520-2019, 007-01076-2020

                                      ORDER
             Chief Justice Burns, Justice Osborne, and Justice Reichek

      Before the Court is relator’s July 13, 2020 amended petition for writ of

mandamus. In the petition, relator complains of the trial court’s refusal to approve

his supersedeas bond and refusal to hold a hearing on his motion to dissolve the

writ of garnishment. We request a response, if any, from real parties in interest and

respondent by September 21, 2020.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE